1 U.S. 9
1 Dall. 9
1 L.Ed. 14
The Kingv.Philip Henry Rapp
No. ____.
Supreme Court of Pennsylvania
April Term, 1764.

1
Indictment for Misdemeanor, in marrying a Man to a Woman who had another Husband living. Moved, on the Part of the Defendant, to put off the Trial on Affidavit of material Witnesses wanting, and that he had taken the proper steps to get them. Opposed by the Attorney General, as being a criminal Case, and not within the Rules of civil Cases. But granted by the Court, the Defendant being a Clergyman, and his Living depending on his acquittal: but declared not to be a Precedent.*



*
 In Rex versus D'Eon 3 Burr 1513, The Court said that in all Cases, whether criminal, or civil, a Trial shall not be hurried on, so as to do injustice to the Defendant.